Please file this Prospectus Supplement with your records. RAINIER FUNDS Supplement Dated June 12, 2007 to the Prospectus Dated February 20, 2007 CORRECTION: The following 10- year after-tax returns for Large Cap Equity, Small/Mid Cap Equity, Balanced and Intermediate Fixed Income Portfolios replace the 10- year after-tax returns appearing on page 3, 9, 11 and 13, respectively, of the Prospectus section entitled“OVERVIEW OF THE PORTFOLIOS.” (The before-tax returns in the prospectus were correct.) AVERAGE ANNUAL TOTAL RETURNS as of Dec. 31, 2006 10 Years Large Cap Equity Portfolio Return after taxes on distributions (1) 7.31% Return after taxes on distributions and sale of fund shares(1) 6.88% Small/Mid Cap Equity Portfolio Return after taxes on distributions (1) 10.28% Return after taxes on distributions and sale of fund shares(1) 9.53% Balanced Portfolio Return after taxes on distributions (1) 5.72% Return after taxes on distributions and sale of fund shares(1) 5.52% Intermediate Fixed Income Portfolio Return after taxes on distributions (1) 3.42% Return after taxes on distributions and sale of fund shares(1) 3.42% (1) After-tax returns are calculated using the historically highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts.
